457 F.2d 500
72-1 USTC  P 16,034
Renard A. KOEHNEMANN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-1127.
United States Court of Appeals,Seventh Circuit.
Feb. 24, 1972.

Paul V. Harris, Chicago, Ill., for plaintiff-appellant.
Johnnie M. Walters, Asst. Atty. Gen., Bruce I. Kogan, Atty., Tax Division, Department of Justice, Washington, D. C., James R. Thompson, U. S. Atty., Chicago, Ill., for defendant-appellee.
Before HASTINGS, Senior Circuit Judge, and STEVENS and SPRECHER, Circuit Judges.
PER CURIAM.


1
The issue raised by this appeal is whether a wedding band bearing liturgical symbols was subject to the federal excise tax imposed on articles "commonly or commercially known as jewelry"1 in view of the exemption of articles "used for religious purposes."2


2
We fully agree with the opinion of the district court, reported as Koehnemann v. United States, 322 F.Supp. 1200 (N.D.Ill. 1970), wherein the wedding band was held to be subject to the excise tax, and we adopt and incorporate that opinion in its entirety.


3
The judgment of the district court is affirmed.



1
 The tax imposed by Section 4001 of the Internal Revenue Code of 1954 was repealed by P.L. 89-44, effective June 22, 1965


2
 Section 4003(a) of the Internal Revenue Code of 1954